EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
4. (Currently Amended) The method of claim 1 wherein computing the gradient of the dose distribution for each each  of interest.

6. (Currently Amended) The method of claim 4 wherein determining the local contribution to the gradient element for each 
	using the gradient of the dose distribution to determine a relationship between a change in a portion of a volume of each voxel of interest that lies within the isodose surface and a change in dose; and
using the determined relationship to compute the local contribution to the gradient element.

14. (Currently Amended) The system of claim 11 wherein the processor is further configured such that computing the gradient of the dose distribution for each voxel of interest includes interpolating a dose between [the] comer points of each voxel of interest.

each voxel of interest includes:
	using the gradient of the dose distribution to determine a relationship between a change in a portion of a volume of each voxel of interest that lies within the isodose surface and a change in dose; and
	using the change in volume to compute the local contribution to the gradient element.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 9, and 11, the closest prior art found was US 2017/0091387 (Kuusela et al., hereinafter Kuusela), US 2009/0316858 (Nord et al., hereinafter Nord), and US 2018/0078792 (Ollila et al., hereinafter Ollila). Kuusela, Nord, and Ollila do disclose the idea of a cost function gradient, but do not define the specifics of the cost function gradient and the calculation of the gradient component. Specifically, the art does not teach computing a gradient element with the following steps:
identifying a set of voxels of interest, wherein the set of voxels of interest includes at least some voxels that are intersected by the threshold isodose surface;
computing, for each voxel of interest, a gradient of a dose distribution; and
determining, for each voxel of interest, a local contribution to the gradient element based at least in part on the gradient of the dose distribution.

Claims 2, 4-8, 10, 12, 14-20 are dependent on allowable matter from claims 1, 9, or 11 and are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791